Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered February 2, 1994, convicting defendant, upon his guilty plea, of two counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress statements. We decline to disturb the court’s credibility determinations, which are supported by the record.
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.